DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note 
This application claims priority to FEDERAL REPUBLIC OF GERMANY Patent Application No. DE102019212825.4 filed on   08/27/2019.
  Examiner noted that the certified copy of FEDERAL REPUBLIC OF GERMANY Patent Applications has been received; however, there is no English translation; thus, Applicant did not perfect the priority date; therefore, the priority date for this application is the Effective Date 06/09/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-16 and 18-23   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneib et al US 20180337938 A1
Regarding claim 1, Kneib et al US 20180337938 A1 discloses a method for detecting a deterioration of network components in a first network  [0005] method is provided  to detect and in particular localize a cyberattack(i.e. a deterioration) on the network on the basis of a transmission in the network), the method comprising the following steps: 					evaluating, in an evaluation unit, at least one ascertained signal parameter of a signal that is transmitted in  the first network to determine a signal quality of the signal [0005] characteristics of the transmission(i.e. one ascertained signal parameter of a signal )are compared with at least one fingerprint) [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract); and 						establishing that a deterioration of the first network is present based on the signal quality lying outside a predefined range ( abstract: a manipulation of the message is detected, a point of attack of the cyberattack in the network is detected and localized in particular on the basis of the origin of the message).;										 wherein at least one of the following: the at least one ascertained signal parameter includes at least one of the following: (i) a clock pulse offset of the signal, (ii) a signal jitter, (iii) an edge steepness of a rising or falling signal edge, (iv) fluctuations in a signal voltage, and (v) a bit length of the signal; [0008]the characteristics of the transmission include a length of transmitted message bits, a jitter of the transmission, a current flow direction of the transmission, an inner resistance of a network subscriber during the transmission, a voltage curve during the transmission, frequency components of the transmission or a clock offset or times of a transmission. (see also [0048]-[0060])
 Claim 18 wherein the first characteristics comprise one of: (i) a length of transmitted message bits, (ii) a jitter of the transmission, (iii) a current flow direction of the transmission, (iv) an inner resistance of a network subscriber during the transmission, (v) a voltage curve during the transmission, (vi) frequency components of the transmission, or (vii) a clock offset during the transmission,
the method further comprises determining, based on the at least one ascertained signal parameter, from which of a plurality of transmitters in the first network the signal originated; and [0019] On the one hand, it is important to detect an attack on a network and to identify the harmful messages input in the process. On the other hand, it is also important to identify the origin of the attack, that is, the attacked network subscriber or at least the attacked network segment, inter alia in order to be able to introduce specific countermeasures. If a message is identified as malicious, then the task is now to detect on the basis of characteristics of the transmission of the message, from which network subscriber(transmitter) the message originates, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1 as network subscribers (see fig.1 and [0026]);
the method further comprises statistically evaluating the signal quality of the signal of the first network and a signal quality of a signal of a second network that is different than, and has predefined identical network characteristics as, the first network.  [0032] The ascertainment and evaluation of the data is performed by individual network subscribers of a vehicle network, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1(i.e. has predefined identical network characteristics) as network subscribers (see fig.1 and [0026])

Regarding claim 13, Kneib et al US 20180337938 A1 discloses A processing unit configured to detect a deterioration of network components in a first network[0027-[0028] and  claim 30  disclose  device (i.e. processing unit(see[0027]) provided  to detect and in particular localize a cyberattack(i.e. a deterioration) on the network on the basis of a transmission in the network), the processing unit configured to: 								evaluate, at least one ascertained signal parameter of a signal that is transmitted in  the first network to determine a signal quality of the signal[0005] characteristics of the transmission(i.e. one ascertained signal parameter of a signal )are compared with at least one fingerprint) [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract); and 											establish that a deterioration of the first network is present based on the signal quality lying outside a predefined range( abstract: a manipulation of the message is detected, a point of attack of the cyberattack in the network is detected and localized in particular on the basis of the origin of the message);									wherein at least one of the following: the at least one ascertained signal parameter includes at least one of the following: (i) a clock pulse offset of the signal, (ii) a signal jitter, (iii) an edge steepness of a rising or falling signal edge, (iv) fluctuations in a signal voltage, and (v) a bit length of a signal	[0008]the characteristics of the transmission include a length of transmitted message bits, a jitter of the transmission, a current flow direction of the transmission, an inner resistance of a network subscriber during the transmission, a voltage curve during the transmission, frequency components of the transmission or a clock offset or times of a transmission. (see also [0048]-[0060])
 Claim 18 wherein the first characteristics comprise one of: (i) a length of transmitted message bits, (ii) a jitter of the transmission, (iii) a current flow direction of the transmission, (iv) an inner resistance of a network subscriber during the transmission, (v) a voltage curve during the transmission, (vi) frequency components of the transmission, or (vii) a clock offset during the transmission,										the processing unit is further configured to determine, based on the at least one ascertained signal parameter, from which of a plurality of transmitters in the first network the signal originated; [0019]On the one hand, it is important to detect an attack on a network and to identify the harmful messages input in the process. On the other hand, it is also important to identify the origin of the attack, that is, the attacked network subscriber or at least the attacked network segment, inter alia in order to be able to introduce specific countermeasures. If a message is identified as malicious, then the task is now to detect on the basis of characteristics of the transmission of the message, from which network subscriber(transmitter) the message originates, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1as network subscribers (see fig.1 and [0026]) and 											the processing unit is further configured to statistically evaluate the signal quality of the signal of the first network and a signal quality of a signal of a second network that is different than, and has predefined identical network characteristics as, the first network[0032] The ascertainment and evaluation of the data is performed by individual network subscribers of a vehicle network, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1as network subscribers (see fig.1 and [0026]).  

Regarding claim 14, Kneib et al US 20180337938 A1 discloses A non-transitory machine-readable memory medium on which is stored a computer program that is executable by a computer and that, when executed by the computer, causes the computer to perform ( claim 31.A non-transitory machine-readable storage medium on which is stored a computer program for protecting a network against a cyberattack, the computer program, when executed by a computer, causing the computer to perform): a method for detecting a deterioration of network components in a first network[0005] method is provided  to detect and in particular localize a cyberattack(i.e. a deterioration) on the network on the basis of a transmission in the network), method comprising: 
evaluating, at least one ascertained signal parameter of a signal that is transmitted in  the first network to determine a signal quality of the signal [0005] characteristics of the transmission(i.e. one ascertained signal parameter of a signal )are compared with at least one fingerprint) [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract); and 
establishing that a deterioration of the first network is present based on the signal quality lying outside a predefined range( abstract: a manipulation of the message is detected, a point of attack of the cyberattack in the network is detected and localized in particular on the basis of the origin of the message); 										wherein at least one of the following: the at least one ascertained signal parameter includes at least one of the following: (i) a clock pulse offset of the signal, (ii) a signal jitter, (iii) an edge steepness of a rising or falling signal edge, (iv) fluctuations in a signal voltage, and (v) a bit length of a signal
[0008]the characteristics of the transmission include a length of transmitted message bits, a jitter of the transmission, a current flow direction of the transmission, an inner resistance of a network subscriber during the transmission, a voltage curve during the transmission, frequency components of the transmission or a clock offset or times of a transmission. (see also [0048]-[0060])
 Claim 18 wherein the first characteristics comprise one of: (i) a length of transmitted message bits, (ii) a jitter of the transmission, (iii) a current flow direction of the transmission, (iv) an inner resistance of a network subscriber during the transmission, (v) a voltage curve during the transmission, (vi) frequency components of the transmission, or (vii) a clock offset during the transmission,

the method further comprises determining, based on the at least one ascertained signal parameter, from which of a plurality of transmitters in the first network the signal originated [0019] On the one hand, it is important to detect an attack on a network and to identify the harmful messages input in the process. On the other hand, it is also important to identify the origin of the attack, that is, the attacked network subscriber or at least the attacked network segment, inter alia in order to be able to introduce specific countermeasures. If a message is identified as malicious, then the task is now to detect on the basis of characteristics of the transmission of the message, from which network subscriber(transmitter) the message originates, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1as network subscribers (see fig.1 and [0026]);; and 
the method further comprises statistically evaluating the signal quality of the signal of the first network and a signal quality of a signal of a second network that is different than, and has predefined identical network characteristics as, the first network [0032] The ascertainment and evaluation of the data is performed by individual network subscribers of a vehicle network, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1(i.e. has predefined identical network characteristics) as network subscribers (see fig.1 and [0026]).
Regarding claim 2, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses wherein the evaluation of the at least one signal parameter includes: obtaining at least one modeled signal parameter from a mathematical network model which at least partly describes transmitted signals in the first network [0028] The model determined the fingerprints in various ways. For example, the fingerprints is determined on the basis of regular messages transmitted during the normal operation of the network ) and [0006] the utilized fingerprint is determined on the basis of a model (e.g., including a learning algorithm, a neural network, a stochastic model or a data-based model); and 			comparing the at least one ascertained signal parameter with the at least one modeled signal parameter from the network model to determine the signal quality.  
[0005] characteristics of the transmission(i.e. one ascertained signal parameter of a signal )are compared with at least one fingerprint) and  [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract).
Regarding claim 3, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses wherein the at least one ascertained signal parameter includes a frequency component of the signal[0008]the characteristics of the transmission include frequency components of the transmission (see also [0048]-[0060])
 Claim 18 wherein the first characteristics comprise frequency components of the transmission.

Regarding claim 4, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses wherein the network model includes at least one of the following: (i) a machine learning algorithm, (ii) a neural network, (iii) a stochastic model, and (iv) a data-based model [0006] the utilized fingerprint is determined on the basis of a model (e.g., including a learning algorithm, a neural network, a stochastic model or a data-based model); 

Regarding claim 5, Kneib et al US 20180337938 A1 discloses  all the features with respect to claim 2
Kneib further disclosesadapting the network model based on the at least one ascertained signal parameter [0035] discloses it is possible to use the ascertained data to adapt or refine the model or the fingerprints. 0042], step 207, it is possible to adapt or refine the model or the fingerprints on the basis of the ascertained and evaluated data (see also [0062]).

Regarding claim 6, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses wherein: the at least one ascertained signal parameter of the signal includes a plurality of ascertained signal parameters (Claim 21, discloses wherein multiple different characteristics are used for the at least one fingerprint),and 				the evaluating includes forming a signal quality value based on  the plurality of ascertained signal parameters and evaluating the signal quality value in order to determine the signal quality of the signal[0031]discloses comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract).

Regarding claim 7, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses outputting a warning signal when a deterioration of the first network is detected [0041] discloses transmit warning signals or error reports within the network or out of the network, which contain the detected attack and preferably the ascertained origin (see also claim 24).


Regarding claim 8, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the method further comprises determining, based on the at least one ascertained signal parameter from which of the plurality of transmitters in the first network the signal originated [0019] On the one hand, it is important to detect an attack on a network and to identify the harmful messages input in the process. On the other hand, it is also important to identify the origin of the attack, that is, the attacked network subscriber or at least the attacked network segment, inter alia in order to be able to introduce specific countermeasures. If a message is identified as malicious, then the task is now to detect on the basis of characteristics of the transmission of the message, from which network subscriber(transmitter) the message originates, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1(i.e. has predefined identical network characteristics) as network subscribers (see fig.1 and [0026]).  

Regarding claim 9, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the determination of the signal quality is performed for of signals from at least two different transmitters in the first network [0032] The ascertainment and evaluation of the data is performed by individual network subscribers of a vehicle network, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1 as network subscribers (see fig.1 and [0026]).

Regarding claim 10, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the method further comprises statistically evaluating the signal quality of the signal of the first network and the signal of the second network that is  different than, and has the predefined  identical network characteristics as, the first network[0032] The ascertainment and evaluation of the data is performed by individual network subscribers of a vehicle network, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1(i.e. has predefined identical network characteristics) as network subscribers (see fig.1 and [0026]).
Regarding claim 11, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 10.
Kneib further disclose forming or adapting a prediction model for signals in one of the first and second networks based on is the network characteristics, the signal of the first network, and the signal of the second network [0035] discloses it is possible to use the ascertained data to adapt or refine the model or the fingerprints. 0042], step 207, it is possible to adapt or refine the model or the fingerprints on the basis of the ascertained and evaluated data (see also [0062]).

Regarding claim 12, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the first network includes a Controller Area Network (CAN) bus in a vehicle (claim 10 discloses wherein the network is a CAN bus system (see [0030])

Regarding claim 15, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein: the at least one ascertained signal parameter of the signal includes a plurality of ascertained signal parameters which are of a combination of the signal and another signal that from a same source as the signal (Claim 21, discloses wherein multiple different characteristics are used for the at least one fingerprint) and [0028] The model determined the fingerprints in various ways. For example, the fingerprints is determined on the basis of regular messages transmitted during the normal operation of the network ) and [0006] the utilized fingerprint is determined on the basis of a model (e.g., including a learning algorithm, a neural network, a stochastic model or a data-based model); and 
the evaluating includes forming a signal quality value based on the plurality of ascertained signal parameters and evaluating the signal quality value in order to determine the signal quality of the signal[0005] characteristics of the transmission(i.e. one ascertained signal parameter of a signal )are compared with at least one fingerprint) and  [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) ( see also abstract).

Regarding claim 16, Kneib et al US 20180337938 A1 discloses  all the features with respect to claim 8.
Kneib further discloses wherein: the evaluation of the at least one signal parameter includes: obtaining at least one modeled signal parameter from a mathematical network model which at least partly describes transmitted signals in the first network (Claim 21, discloses wherein multiple different characteristics are used for the at least one fingerprint) and  [0028] The model determined the fingerprints in various ways. For example, the fingerprints is determined on the basis of regular messages transmitted during the normal operation of the network ) and [0006] the utilized fingerprint is determined on the basis of a model (e.g., including a learning algorithm, a neural network, a stochastic model or a data-based model) and 
comparing the at least one ascertained signal parameter with the at least one modeled signal parameter from the network model to determine the signal quality [0005] characteristics of the transmission (i.e. one ascertained signal parameter of a signal) are compared with at least one fingerprint) and [0031] By comparing the determined physical characteristics with the ascertained fingerprints to identify a cyberattack or to determine a point of attack of the cyberattack) (see also abstract); and 									the determining of from which of the plurality of transmitters in the first network the signal originated is further based on the network model[0019] On the one hand, it is important to detect an attack on a network and to identify the harmful messages input in the process. On the other hand, it is also important to identify the origin of the attack, that is, the attacked network subscriber or at least the attacked network segment, inter alia in order to be able to introduce specific countermeasures. If a message is identified as malicious, then the task is now to detect on the basis of characteristics of the transmission of the message, from which network subscriber(transmitter) the message originates, for example, An ECU 101, an ECU 102 and a network monitor or network monitoring unit 103 are connected to bus 1(i.e. as network subscribers (see fig.1 and [0026]).   							Regarding claim 18, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the at least one ascertained signal parameter includes the clock pulse offset of the signal.  
[0008] the utilized characteristics of the transmission include a clock offset or times of a transmission.
 Claim 18 wherein the first characteristics comprise (vii) a clock offset during the transmission.


Regarding claim 19, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the at least one ascertained signal parameter includes the signal jitter[0008]the utilized characteristics of the transmission include a jitter of the transmission,
 Claim 18 wherein the first characteristics comprise one of: (ii) a jitter of the transmission, (iii) a current flow direction of the transmission. 


Regarding claim 20, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1.
Kneib further discloses wherein the at least one ascertained signal parameter includes the edge steepness of the rising or falling signal edge.  
[0008]the utilized characteristics of the transmission include, a voltage curve during the transmission,.
 Claim 18 wherein the first characteristics comprise one of: (v) a voltage curve during the transmission.



Regarding claim 21, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the at least one ascertained signal parameter includes the fluctuations in the signal voltage. 
[0008]the utilized characteristics of the transmission include a voltage curve during the transmission,
 Claim 18 wherein the first characteristics comprise one of:, (v) a voltage curve during the transmission.
 Regarding claim 22, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the at least one ascertained signal parameter includes the bit length of the signal [0008] the utilized characteristics of the transmission include a length of transmitted message bits,
 Claim 18 wherein the first characteristics comprise one of: (i) a length of transmitted message bits,

Regarding claim 23, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 1
Kneib further discloses wherein the establishing includes determining the deterioration to be of a hardware component of the first network [0008] the utilized characteristics of the transmission include an inner resistance of a network subscriber during the transmission,
 Claim 18 wherein the first characteristics comprise one of: (iv) an inner resistance of a network subscriber during the transmission.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kneib et al US 20180337938 A1 in view of Lei et al US 10962986 B2
Regarding claim 17, Kneib et al US 20180337938 A1 discloses all the features with respect to claim 10
Kneib does not explicitly disclose wherein the first network is a network in a first vehicle and the second network is a network in a second vehicle.  
Lei et al US 10962986 B2 discloses wherein the first network is a network in a first vehicle and the second network is a network in a second vehicle (claim 2 discloses the first vehicle sends data communicated via the first network technology to the second vehicle and receive data communicated via the second network technology from the second vehicle.		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kneib by incorporating  wherein the first network is a network in a first vehicle and the second network is a network in a second vehicle , as taught by Lei , in order to  improve signal coverage and throughput (see Lei (col1 line8)). 
Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to the emended claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478